Citation Nr: 0915598	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  98-17 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for chronic labyrinthitis, to include entitlement to 
an extraschedular evaluation or to separate evaluations for 
tinnitus and/or vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from February 1952 to January 
1954.  A period during which he was performing active duty 
for training in a reserve component in 1959 is also 
considered active service.  The Veteran had additional 
unverified reserve service.  This matter initially came 
before the Board of Veterans' Appeals (Board) from a June 
1998 rating decision of the San Juan, Puerto Rico Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
continued the denial of an evaluation in excess of 30 percent 
for chronic labyrinthitis.  

The procedural history following the June 1998 rating 
decision has been lengthy, complicated, and difficult to 
follow, with Board Remands in January 2000 and March 2003.  
This appeal returns to the Board following the Board's 2003 
referral of the appeal to the Director, Compensation and 
Pension (C&P) Service, for a determination of entitlement to 
an extraschedular evaluation in excess of 30 percent.   C&P 
service determined, in 2008, that an extraschedular 
evaluation in excess of 30 percent under DC 6204 was not.  

During the pendency of this appeal, the RO denied a claim for 
service connection for a psychiatric disorder, to include 
depression, by a rating decision issued in July 2006, and 
denied a claim for TDIU in December 2007.  The Veteran did 
not submit any communication disagreeing with those rating 
decisions.  The statements of the Veteran's representative in 
May 2008 and January 2009 do not discuss either claim.  No 
claim for depression or for TDIU is before the Board for 
appellate review.  
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran has 
continuous hearing impairment, recurrent tinnitus, objective 
evidence of episodic vertigo, and manifests dizziness, 
occasional staggering, and disturbances of gait due to 
vestibular dysfunction.

2.  Reasonable doubt as to the frequency of such symptoms has 
been resolved in the Veteran's favor to find that the 
symptoms occur more frequently than weekly.  


CONCLUSION OF LAW

The criteria for a 100 percent (total) schedular evaluation 
for chronic labyrinthitis with vertigo, staggering, gait 
disturbance, hearing loss disability, left ear, and 
subjective complaints of tinnitus, are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.10, 4.14, 4.87, Diagnostic Codes (DC) 
6204, 6205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected vestibular 
disability, with objectively-confirmed inner ear 
disequilibrium, manifested by episodic vertigo which prevents 
him from driving, and manifested by episodes of difficulty 
walking, with permanent and continuous hearing impairment, 
and tinnitus, is more disabling than is represented by the 
assigned 30 percent schedular evaluation.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As the 
decision below affords the Veteran the maximum schedular 
evaluation available, a total (100 percent) evaluation, and 
no higher rating is possible, no further discussion of any 
duty to the Veteran is required, as taking any further action 
to comply with the VCAA would be adverse to the Veteran's 
interests.


Law and regulations applicable to claims for increased 
evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the Veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where the particular disability is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lindeman v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Claim for increased evaluation for chronic labyrinthitis

The Veteran was granted service connection for left otitis 
media, severe, under DC 6200, effective in 1959.  In 1966, 
the Veteran required surgical treatment, and the service-
connected disability was recharacterized to include 
mastoiditis and radical mastoidectomy.  After further 
surgery, in the 1970s, the disability was again 
recharacterized.  Subsequently, a separate 10 percent 
evaluation assigned under DC 6204 for chronic labyrinthitis.  
The evaluation under DC 6204 increased to 30 percent 
effective in 1992.  

On appeal to the Board, the Veteran contends that he is 
entitled to an evaluation in excess of 30 percent for chronic 
labyrinthitis, either on the basis of extraschedular 
evaluation, or on the basis of additional, separate, 
compensable evaluations for tinnitus and vertigo as secondary 
to labyrinthitis.  

Peripheral vestibular disorders are evaluated under DC 6204.  
Peripheral vestibular disorders manifesting dizziness and 
occasional staggering are rated 30 percent disabling.  A Note 
to DC 6204 provides that objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable rating can be assigned under DC 6204.  Hearing 
impairment or suppuration shall be separately rated and 
combined.  38 C.F.R. § 4.87.

DC 6205 provides rating for Meniere's syndrome.  Meniere's 
syndrome manifesting by hearing impairment with vertigo less 
than once a month, with or without tinnitus, is rated 30 
percent disabling.  Meniere's syndrome manifesting hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with or without 
tinnitus, is rated 60 percent disabling.  Meniere's syndrome 
manifesting by hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus, is rated 100 percent disabling.  A Note to 
DC 6205 provides that Meniere's syndrome is to be rated 
either under these criteria or by separately rating vertigo 
(as a peripheral vestibular disorder), hearing impairment, 
and tinnitus, whichever method results in a higher overall 
rating.  The Note also provides that a rating for hearing 
impairment, tinnitus, or vertigo is not to be combined with a 
rating under DC 6205.  38 C.F.R. § 4.87.

Facts and Analysis

On VA examination conducted in February 1998, the Veteran 
reported tinnitus and episodes of vertigo with nausea and 
vomiting.  The examiner noted that audiogram conducted two 
months previously continued to disclose objective evidence of 
inner ear disability.  The assigned diagnoses were chronic 
mastoiditis, tinnitus, and vertigo episodes.  
Electronystagmography conducted in November 1998 disclosed 
"classical paroxysmal nystagmus" indicative of peripheral 
vestibular pathology.  The VA examiner did not state how 
frequently such attacks recurred.

Clinical evidence since 1998 continues to show that the 
Veteran has been advised not to drive and to avoid perilous 
situations, such as crossing the street, because of his 
unsteady gait and occasional staggering and off and on severe 
dizziness.  See November 1998 private statement from I.G.C., 
MD.  G.C., MD, provided a September 1999 statement that the 
Veteran's episodes of dizziness occurred two or three times 
per week.  A September 1999 statement from I.G.C., MD, 
discloses stated that the Veteran had frequent "lapses" of 
several days at a time when he was bedridden due to vertigo.  

The report of a September 2002 VA examination states that the 
Veteran has hearing loss, tinnitus, and disturbance of 
balance.  The report does not state the frequency or specific 
description of manifestation of disturbance of balance or 
gait.  A private 2005 statement from K.S., MD, reflects that 
the Veteran's recurrent vertigo affects his daily life 
activities.  January 2006 VA examination states that the 
Veteran has recurrent gait problems, vertigo, and left ear 
discharge, which vary in frequency.  The examiner stated that 
the Veteran's "struggling gait" with disturbance of balance 
was due to the service-connected left ear disability, and 
stated that the gait disorder and dizziness were recurrent.  
The examiner did not describe the frequency of such symptoms.

The evidence establishes objective findings of vestibular 
disequilibrium.  The evidence establishes that the Veteran 
manifests dizziness and occasional staggering, which may be 
evaluated under DC 6204.  However, the evidence also 
establishes that, in addition to occasional staggering, the 
Veteran manifests gait disturbance.  The examiners have not 
provided an opinion as to whether the Veteran's disturbances 
of gait, struggling gait, incapacitation or disturbance of 
balance warrant assignment of a diagnosis of cerebellar gait.  
However, resolving reasonable doubt as to the severity and 
medical description of the Veteran's gait in the Veteran's 
favor, the Board finds that the Veteran's gait disturbance is 
more severe than "occasional staggering" as encompassed 
within DC 6204.  

The evidence establishes that the Veteran has complained of 
recurring tinnitus.  The RO has characterized the complaint 
of tinnitus as encompassed within the criteria for a 30 
percent evaluation under DC 6204.  However, as no discussion 
of tinnitus appears in DC 6204, the Board finds that the 
Veteran's tinnitus is not encompassed within the assigned 30 
percent evaluation under DC 6204.  DC 6204 does specify that 
hearing impairment and suppuration must be separately 
evaluated, and are not encompassed within DC 6204.  

Given the Veteran's symptoms as a whole, the Board finds that 
it is equally appropriate to evaluate the Veteran by analogy 
to Meniere's syndrome, under DC 6205, although a specific 
diagnosis of Meniere's syndrome has not been assigned.  
Application of DC 6205 is more favorable to the Veteran than 
application of DC 6204, since the criteria under DC 6205 
provide a schedular evaluation in excess of 30 percent.

DC 6205 further provides that, if separate evaluations of 
vertigo, hearing impairment, and tinnitus would be more 
favorable to the Veteran than a singe rating under DC 6205, 
the rating method more favorable to the Veteran should be 
applied.  DC 6205 specifies that, if a rating is applied 
under that Diagnostic Code, it cannot be combined with an 
evaluation for hearing impairment, tinnitus, or vertigo.  In 
this case, separate evaluation for hearing impairment, 
evaluated as 10 percent disability, tinnitus which may be 
evaluated as 10 percent disabling, and vertigo, for which a 
30 percent evaluation is the maximum schedular evaluation, 
the Veteran's combined rating would be 50 percent.  This 
appears less favorable than evaluation under DC 6205, since 
evaluation under that Diagnostic Code is up to 100 percent.

The clinical evidence does not clearly describe the frequency 
of the Veteran's current symptoms.  However, the 
preponderance of the evidence, including the statements of 
the VA examiners, establishes that the Veteran's vestibular 
disability is progressive.  The private statements dated in 
1998 and 1999 describe the symptoms of vertigo, imbalance, 
and gait disturbance as occurring several times a week or as 
occurring for periods up to several days at a time.  Since 
the evidence reflects increased severity and frequency of 
symptoms over time, the Board resolves reasonable doubt in 
the Veteran's favor to find that the frequency of relevant 
symptoms exceeds one to four times per month, the criteria 
for a 60 percent evaluation.  The frequency of more than once 
weekly or more than one day at a time meets or approximates 
the criteria for total schedular evaluation under DC 6205.  

Having resolved reasonable doubt as to the frequency of 
symptoms in the Veteran's favor, each criterion for 
assignment of a 100 percent (total) schedular rating under DC 
6205 have been met.  As a total evaluation is the maximum 
evaluation available, the Veteran has no legal entitlement to 
an evaluation in excess of 100 percent on an extraschedular 
basis.  Further discussion of extraschedular consideration is 
not required.  See Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A total, 100 percent, schedular evaluation for chronic 
labyrinthitis manifested by attacks of vertigo, cerebellar 
gait, hearing loss disability, left ear, and tinnitus, is 
granted under DC 6205, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


